Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-8, 10, 11, 14 and 15 are pending. 

Status of the rejections:-
Claim Rejections - 35 USC § 112
The rejection of claim 1 under 35 USC 112 has been withdrawn as the claims have been amended.
Claim Rejections - 35 USC § 102
The rejection of claims 1-3,5-7,9-13 and 15 over US 3538107 or us 3749787 TO Walter Hepworth et al. has been withdrawn from claims 2, 8, 9, 12 and 13 has been withdrawn as the claims have been cancelled. 
The rejection over 1, 3-8, 10, 11, 14 and 15 has been withdrawn as the claims have been amended and the phenyl ring now has to have another cyclic ring on it along with a R1 substituent.

The rejection of claims 1-3,5-7, 9-13 and 15  over Howe Ralph et al  has been withdrawn as  the claims have been amended and the compounds now have to have a Cy on the phenyl ring along with a R1.
The rejection of  the claims  over WO 2012007836 to Kyle Donald et al  have been withdrawn as the claims have been amended  ring A is now always a 
    PNG
    media_image1.png
    72
    77
    media_image1.png
    Greyscale
.

    PNG
    media_image1.png
    72
    77
    media_image1.png
    Greyscale
 and the phenyl  ring now has to be substituted by a cyclic group Cy.
Claim Rejections - 35 USC § 103
The rejection of claims were rejection under 35 USC 103 over US 3,749,787 to Walter Hepworth et al. 
The rejection was withdrawn as the claims have been amended.

 The search was  expanded to include other species so claim 4 and 8 are now included. 
Claims 1, 3-8, 10, 11, 14 and 15 are now found to be allowable.
Claims 1, 3-8, 10, 11, 14 and 15 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                                                                 
March 31, 2021.